
	

114 HR 3253 IH: Expedited Consideration of Cuts, Consolidations, and Savings Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3253
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Mrs. Kirkpatrick introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish procedures for the expedited consideration by Congress of the recommendations set
			 forth in the Cuts, Consolidations, and Savings report prepared by the
			 Office of Management and Budget.
	
	
 1.Short titleThis Act may be cited as the Expedited Consideration of Cuts, Consolidations, and Savings Act of 2015. 2.Expedited consideration of Cuts, Consolidations, and Savings prepared by the Office of Management and Budget (a)In GeneralPart B of title X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.) is amended—
 (1)by redesignating sections 1013 through 1017 as sections 1014 through 1018, respectively; and (2)by inserting after section 1012 the following:
					
						1013.Cuts, Consolidations, and Savings report prepared by the Office of Management and Budget
 (a)DefinitionsIn this section— (1)the term continuous session relating to a House does not include a period during which that House has adjourned sine die or during which that House is not in session because of an adjournment of more than 3 days to a date certain; and
 (2)the term covered bill means a bill or joint resolution— (A)transmitted under subsection (b)(2); and
 (B)introduced under subsection (c). (b)Special message (1)In generalNot later than 120 days after the publication of any Cuts, Consolidations, and Savings report prepared by the Office of Management and Budget, or any successor thereto, the President may transmit to Congress a special message to carry out all or part of the recommendations contained in the report.
 (2)Proposed legislationWith a special message transmitted under paragraph (1), the President shall include a draft bill or joint resolution that would carry out the recommendations of the President.
								(c)Introduction
 (1)In generalThe majority leader or the minority leader of the Senate and the majority leader or the minority leader of the House of Representatives shall introduce (by request) a bill or joint resolution transmitted to Congress under subsection (b)(2) not later than the end of the second day of continuous session of the Senate or the House of Representatives, respectively, after the date on which the President transmits the bill or joint resolution.
 (2)By other MembersOn and after the third day of continuous session of the Senate or the House of Representatives after the date on which a bill or joint resolution is transmitted to Congress under subsection (b)(2), and if the bill or joint resolution has not been introduced under paragraph (1) in that House, it shall be in order for a Member of the Senate or the House of Representatives to introduce the bill or joint resolution.
								(d)Referral
 (1)In generalIn the Senate and the House of Representatives, a covered bill shall be referred to the committee or committees of the House with subject matter jurisdiction over that measure.
 (2)ReportingA committee to which a covered bill is referred— (A)shall report the covered bill without substantive revision;
 (B)may report the covered bill with or without recommendation; and (C)shall report the covered bill not later than the seventh day of continuous session of that House after the date of receipt of the special message that the covered bill accompanied.
 (3)DischargeIf a committee fails to report a covered bill within the period specified in paragraph (2)(C), the committee shall be discharged from further consideration of the covered bill and the covered bill shall be referred to the appropriate calendar of the House.
								(e)Expedited consideration in the House of Representatives
								(1)Proceeding to consideration
 (A)In generalAfter each committee authorized to consider a covered bill reports it to the House of Representatives or has been discharged from its consideration, it shall be in order to move to proceed to consider the covered bill in the House of Representatives.
 (B)MotionFor a motion to proceed to a covered bill— (i)the motion shall be highly privileged and shall not be debatable;
 (ii)all points of order against the motion are waived; (iii)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;
 (iv)an amendment to the motion shall not be in order; and (v)it shall not be in order to move to reconsider the vote by which the motion is agreed to or disagreed to.
 (2)ConsiderationIf the House of Representatives proceeds to consideration of a covered bill— (A)the covered bill shall be considered as read;
 (B)all points of order against the covered bill and against its consideration are waived; (C)the previous question shall be considered as ordered on the covered bill to its passage without intervening motion except 4 hours of debate equally divided and controlled by the proponent and an opponent;
 (D)a motion further to limit debate is in order and shall not be debatable; (E)no amendment to the covered bill shall be in order; and
 (F)it shall not be in order to move to recommit the covered bill or to move to reconsider the vote by which the covered bill is agreed to or disagreed to.
 (3)Vote on passageThe vote on passage of a covered bill shall occur— (A)immediately following the conclusion of the debate on the covered bill; and
 (B)not later than the tenth day of continuous session of the House of Representatives after the date on which the covered bill is introduced.
									(4)Rules
 (A)AppealsAppeals from decisions of the Chair relating to the application of the rules of the House of Representatives to the procedure relating to a covered bill shall be decided without debate.
 (B)Other rules relating to considerationExcept to the extent specifically provided in this subsection, consideration of a covered bill shall be governed by the Rules of the House of Representatives.
									(f)Expedited consideration in the Senate
								(1)Proceeding to consideration
 (A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order at any time after each committee authorized to consider a covered bill reports it to the Senate or has been discharged from its consideration to move to proceed to the consideration of the covered bill.
 (B)MotionFor a motion to proceed to a covered bill— (i)all points of order against the covered bill (and against consideration of the covered bill) are waived;
 (ii)the motion is not debatable; (iii)the motion is not subject to a motion to postpone;
 (iv)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order;
 (v)an amendment to the motion shall not be in order; and (vi)if the motion is agreed to, the covered bill shall remain the unfinished business until disposed of.
 (2)ConsiderationIf the Senate proceeds to consideration of a covered bill— (A)consideration of the covered bill, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees;
 (B)a motion further to limit debate is in order and not debatable; (C)an amendment to, a motion to postpone, or a motion to recommit the covered bill is not in order;
 (D)a motion to proceed to the consideration of other business is not in order; (E)debate on any debatable motion or appeal in connection with a covered bill shall be limited to not more than 1 hour, to be equally divided between, and controlled by, the mover and the manager of the covered bill, except that in the event the manager of the covered bill is in favor of any such motion or appeal, the time in opposition thereto, shall be controlled by the minority leader or a designee; and
 (F)it shall not be in order to move to reconsider the vote by which the covered bill is agreed to or disagreed to.
 (3)Vote on passageThe vote on passage of a covered bill shall occur— (A)immediately following the conclusion of the debate on the covered bill, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate; and
 (B)not later than the tenth day of continuous session of the Senate after the date on which the covered bill is introduced.
 (4)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a covered bill shall be decided without debate.
								(g)Rules relating to Senate and House of Representatives
 (1)Coordination with action by other houseIf, before the passage by one House of a covered bill of that House, that House receives from the other House a covered bill—
 (A)the covered bill of the other House shall not be referred to a committee; and (B)with respect to the covered bill of the House receiving the resolution—
 (i)the procedure in that House shall be the same as if no covered bill had been received from the other House; and
 (ii)the vote on passage shall be on the covered bill of the other House. (2)EngrossingIf a covered bill is agreed to by the Senate or the House of Representatives, the Secretary of the Senate or the Clerk of the House of Representatives, respectively, shall cause the covered bill to be engrossed, certified, and transmitted to the other House of Congress on the same calendar day on which the covered bill is agreed to.
 (h)Suspension of proceduresIn the Senate and the House of Representatives— (1)a motion to suspend the application of this section shall not be in order; and
 (2)it shall not be in order to suspend the application of this section by unanimous consent.. (b)Exercise of Rulemaking PowersSection 904 of such Act (2 U.S.C. 621 note) is amended—
 (1)in subsection (a), by striking and 1017 and inserting 1013, and 1018; and (2)in subsection (d), by striking section 101 and inserting sections 1013 and 1018.
				(c)Conforming Amendments
 (1)Section 1011 of such Act (2 U.S.C. 682) is amended— (A)in paragraph (4), by striking 1013 and inserting 1014; and
 (B)in paragraph (5)— (i)by striking 1016 and inserting 1017; and
 (ii)by striking 1017(b)(1) and inserting 1018(b)(1). (2)Section 1015 of such Act (2 U.S.C. 685) (as redesignated by subsection (a)) is amended—
 (A)by striking 1012 or 1013 each place it appears and inserting 1012, 1013, or 1014; (B)in subsection (b)—
 (i)in the matter preceding paragraph (1), by striking 1012 and 1013 and inserting 1012, 1013, and 1014; (ii)in paragraph (1), by striking 1012 and inserting 1012 or 1013; and
 (iii)in paragraph (2), by striking 1013 and inserting 1014; and (C)in subsection (e)(1)—
 (i)in subparagraph (A), by striking and at the end; (ii)by redesignating subparagraph (B) as subparagraph (C);
 (iii)in subparagraph (C) (as so redesignated), by striking 1013 and inserting 1014; and (iv)by inserting after subparagraph (A) the following:
							
 (B)he has transmitted a special message under section 1013 with respect to a Cuts, Consolidations, and Savings report; and.
 (d)Clerical AmendmentsThe table of sections for subpart B of title X of such Act is amended— (1)by redesignating the items relating to sections 1013 through 1017 as items relating to sections 1014 through 1018; and
 (2)by inserting after the item relating to section 1012 the following new item:   Sec. 1013. Expedited consideration of certain proposed rescissions.. 3.TerminationThe authority provided by section 1013 of the Congressional Budget and Impoundment Control Act of 1974 (as added by section 2) shall terminate effective on the date of the sine die adjournment of Congress during 2018.
		
